Title: Thomas Jefferson to William R. Lee, 4 November 1811
From: Jefferson, Thomas
To: Lee, William Raymond


          
                  Sir 
                   
                     Monticello 
                     Nov. 4. 11.
          
                     
                     
                     
                     
                     
                     I have just recieved information that there came addressed to you, for me, from mr Baker, our Consul at Palma, a cask of wine, a box, of marble, one of olives & one of almonds, which you have been so good as to forward on to Alexandria. the object of this letter is to thank you for your attention & trouble
			 with these articles, and to pray you to forward to me a note of any expences they may have incurred at your port, under an assurance that they shall be promptly remitted.
                      Accept the tender of my best respects.
          
            Th:
            Jefferson
        